Citation Nr: 1210561	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in May 2008.

The Veteran's substantive appeal originally requested a Board hearing, but the Veteran expressly canceled that request in a December 2009 signed written statement.

The Board notes that the Veteran initiated a separate appeal of other issues, as addressed in a June 2008 statement of the case.  However, rather than perfect an appeal of any of those issues, the Veteran submitted a signed written statement in July 2008 expressly withdrawing those other issues from appellate status.

The Board notes that the Veteran's claim has previously been adjudicated as entitlement to service connection for PTSD, in accordance with the diagnosis identified in his own contentions.  However, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Accordingly, as the medical evidence of record shows that the Veteran has been diagnosed with other psychiatric disabilities, the Board has recharacterized the issue as set forth on the front page of this decision.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's claimed in-service stressors have not been corroborated.

3.  Any hypothetical current diagnosis of PTSD is not based on a verified stressor.

4.  An acquired psychiatric disability was not caused or manifested during the Veteran's active duty service, nor was an acquired psychiatric disability manifested within a year following active duty service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a multiple letters, including those dated in July 2006 and February 2007.  These letters included notice and questionnaires specific to claims of entitlement to service connection for PTSD.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the May 2007 RO rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in July 2006 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records: in-service treatment reports and post-service private and VA medical reports, have been obtained.  Pertinent records in the custody of the Social Security Administration (SSA) have also been obtained and associated with the claims file.

The Board finds that a VA medical examination with a nexus opinion is not required in order to make a final adjudication with regard to the service connection claim on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met.  Most significantly, and as discussed in more detail below, the Board finds that that Veteran's testimony in this case regarding pertinent alleged events and symptoms around the time of his military service are not reliably credible, and no evidence beyond the Veteran's uncorroborated testimony establishes the occurrence of any pertinent event, injury, or disease during service or continuity of pertinent symptomatology since service.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this case.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran contends that service connection is warranted for PTSD, or otherwise for an acquired psychiatric disability under a different diagnosis.  The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Although service connection may be established based on other in-service stressors, the following provisions apply for specified in- service stressors as set forth below: (1) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's 'fear of hostile military or terrorist activity.'

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in- service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

The Board notes that the claims file does not contain a confirmed diagnosis of PTSD for the Veteran, although the Veteran is shown to have been "request[ing] to obtain a diagnosis of PTSD in order to secure VA benefits" as documented in a January 2008 social worker's statement and September 2007 treatment notes.  The January 2008 statement from a social worker summarizing contact with the Veteran discusses symptoms of anxiety, tremors, sleep difficulties, anger, and despair.  The statement refers to suicidal ideation, and a belief that "military jets fly over his house and single him out, wherever he is, in order to recreate the stress of his military experience."  The statement shows that the Veteran reported that his "fear and anxiety began upon his induction in the US Army...."  The statement refers to a claimed in-service stressor involving being aboard planes experiencing severe turbulence (as discussed below, this claimed stressor was first presented by the Veteran after multiple prior stressor statements and the original denial of his service connection claim).  The January 2008 statement explains that the Veteran was diagnosed with "Delusional Disorder" with a note to rule out PTSD.

Even should the Veteran hypothetically be diagnosed with PTSD meeting the requisite standards, service connection may not be granted in this case because there is not a verified pertinent stressor event in the Veteran's brief period of military service.

The Veteran's service treatment records do not indicate that the Veteran suffered from any acquired psychiatric disability, including PTSD, while in service.  Significantly, the Veteran served on active duty for a single month and the limited service treatment records from the period contain absolutely no suggestion of any psychiatric problem, behavioral abnormality, or traumatic event.

The Veteran submitted a "Statement In Support of Claim For Service Connection For Post-Traumatic Stress Disorder (PTSD)" received in September 2006.  This form identifies "Stressful Incident No. 1" as "the stress of being forced to do what I didn't want to."  The Veteran referred to panic attacks and described "the whole 33 days stress filled, vomiting, stomac[h], arm spasms, shakes."  The Veteran described ceasing to shave or shower for days and not wanting to associate with others, eventually seeing "only discharge as my answer to stress."  The Veteran states "I was discharged medical-honorable.  Now I car[r]y this event with me & how I respond to stress...."  On the same form, the Veteran identifies a "Stressful Incident No. 2" with essentially a description of being traumatized by the news of the terrorist attacks on September 11, 2001.

The Board notes that the portion of the Veteran's above-discussed stressor statements that pertain to his time of active duty service does not adequately identify any particular specific traumatic event.  The above-discussed stressor statements otherwise pertain to events that did not take place during the Veteran's active duty service.  The RO found, as duly documented in an April 2007 formal finding memorandum, that there was insufficient information to support any further research of service department resources to seek corroborative evidence.

The Veteran submitted another "Statement In Support of Claim For Service Connection For Post-Traumatic Stress Disorder (PTSD)" in November 2006.  This form identifies "Stressful Incident No. 1" as a reported October 2006 episode of being shaken by witnessing two jets flying over his house.  The form identifies "Stressful Incident No. 2" as a November 2006 incident of being shaken by possible military jet noise and lights passing over his house; the Veteran makes some markings apparently indicating that he questioned whether the incident involved "UFO's."  The Veteran submitted a statement in December 2006 to further discuss the November 2006 incident, clarifying that he originally thought the lights appearing through his window were from UFOs, but determined that they were from military jets.  The Veteran states that he contemplated suicide after the incident.  The Veteran submitted another similar statement received in March 2007 (mistakenly dated February 2006 by the Veteran) discussing the November 2006 incident and reporting that since the episode "every day I experience shaking a[nd] jitters."  Another March 2007 statement reports a new pair of March 2007 incidents involving being shaken by military jets flying over the Veteran; in one of the episodes, the Veteran states that he raised his left hand and "the jet turned left to avoid flying over me."  A January 2008 statement relays an account of an incident that month in which the Veteran allegedly witnessed that "two military aircraft drop[p]ed bombs at Twin Peak campsite.  This activated my PTSD and made me part crazy."

The Board notes that obviously none of the events reported to have taken place in the 2000s are suggested to have taken place during the Veteran's active duty service in 1971.  Rather, the Veteran appears to be using the stressor identification forms to describe post-service experiences of feeling traumatized, rather than providing information about any in-service stressor.

The Veteran has also submitted documents (apparently received in approximately March 2007) pertaining to his resignation from employment as a custodian in September 1982; the documents indicate that the Veteran resigned at that time due to "health reasons," reportedly involving "job stress, uncooperative crew members, and a [rowdy] school."

In June 2007, the RO received another statement from the Veteran in which he states "way back in 1973-74 I thr[ew] a knife and stabbed ... my wife in the hand," and he recalls that his wife at that time reported that he would sleepwalk.

After the RO denied the Veteran's claim of entitlement to service connection for PTSD in May 2007, the Veteran submitted a new statement in August 2007 with a new account of an in-service stressor event of a different nature than previously indicated.  The Veteran described experiencing "two bad airplane flights" on October 18, 1971, during which he thought that the planes would crash.  The Veteran suggested that "other recruits" may know about the flights, but does not otherwise identify any potential witnesses or provide other witness statements.  The Veteran also suggested that his "right arm won't go straight" in connection with this stressor-event; however, the Veteran's service treatment records clearly and repeatedly show that the Veteran's right elbow has limited extension due to scarring from a childhood milk burn.

The Veteran's substantive appeal received in May 2008 makes another reference to the stressor of having been "driven crazy on airplane flights," and appears to object to not having been ordered to see a psychiatrist at Ft. Ord in October 1971.  The May 2008 statement also refers to unspecified witnesses "who were on the airline flights" and suggests that VA should be responsible for identifying these witnesses and providing their names for the record.  The Veteran further makes a vague and unclear statement that "more stressors at Ft. Ord Calif.  Oct-Nov, 1971 are still being, looked at for this claim!"

The Veteran's July 2008 statement described that on October 18, 1971, the Veteran was sworn in as regular Army and transported by "United Airlines 747" from Denver to Los Angeles.  The Veteran described that the airplane "experienced a violent drop of altitude, very terrifying to me, I was screaming...."  Further, "[o]n the Hughes Airlines Flight from Los Angeles Oct 18, 1971 afternoon flight bound for Bakersfield, the aircraft entered a cloud, the plane was out of control up-down-sideways.  This action lasted 15-20 seconds."  The Veteran reports that he "was sure convinced that we were on our way to crashing this plane screaming and yelling."  The Veteran then described that he experienced feelings of loss of control during landing and on a subsequent take-off."  The statement does not otherwise present information from any other witnesses, identifying any witnesses, or otherwise identifying any potential avenues of VA development of corroboratory evidence.

In December 2009, the RO issued a new formal finding memorandum duly documenting the determination that there was insufficient information to support any further research of service department resources to seek corroborative evidence.  The December 2009 formal finding notes that the Veteran was sent a letter in November 2009 requesting verifiable details of the airplane stressor to include treatment for injuries he may have received from the event or more specific information about the flights; the RO noted that the Veteran had not responded with such information to support his claim.

There is no clear evidence that the Veteran has any confirmed diagnosis of PTSD.  However, even assuming for the sake of argument that the Veteran may be diagnosed with PTSD, the Board must determine whether there is a corroborated in-service stressor to determine whether any current PTSD could be related to service.

Initially, the Board observes that there is no evidence in the record that the Veteran served in combat, nor does the Veteran contend that he served in combat.  Service personnel records fail to indicate combat or combat- related activities.  Moreover, neither service personnel records nor the Veteran's contentions suggest that the Veteran ever served in locations exposed to combat conditions or proximate threat from enemy combatants.

The Board acknowledges the Veteran's statements that he had traumatic experiences while in service.  Nevertheless, these experiences have not been corroborated by official service records or other credible supporting evidence.  As already noted, the Veteran did not participate in combat with the enemy and his claimed stressors are not of a nature related to fear of hostile military or terrorist activity.  The nature of the Veteran's claimed stressors, featuring fear from in-flight turbulence on commercial aircraft while en route to report for duty, cannot be verified through official service department resources and the Veteran has not otherwise provided information or evidence to reveal further avenues of appropriate development.  The Veteran has not furnished any additional details of alleged stressors to allow for an attempt to verify any other claimed stressors.  Thus, his claim must fail since there is no competent evidence that any claimed PTSD is related to a verified stressor.  The Board notes that a diagnosis of PTSD which is based on an examination that relies upon an unverified history would be inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Service connection for PTSD must be denied as there is no evidence that any claimed PTSD is related to any stressors that occurred during his active duty service.

The Board acknowledges the Veteran's statements that he had traumatic experiences while in service.  Nevertheless, no specific traumatic event or experience has been corroborated by official service records or other credible supporting evidence.  As already noted, the Veteran did not participate in combat with the enemy and given the nature of the claimed stressors (one stressor being non-specific, and the other involving alleged events taking place upon commercial aircraft beyond the scope of service-department documentation), the Veteran's stressors could not be verified through service department resources or research avenues available to VA.  After being notified of the RO's formal findings, the Veteran has not furnished any additional evidence or details of alleged stressors to allow for an attempt to otherwise verify a claimed stressor.   The Board finds that the Veteran has not indicated the existence of any evidence from any other sources, and has not identified any pertinent witness, that may corroborate the Veteran's account of the stressor incidents.

The Board acknowledges the Veteran's assertions.  However, the Veteran's statements alone are insufficient to support a grant of service connection.  It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, or symptoms.  However, the Board must find that the Veteran's pertinent uncorroborated testimony in this case is not reliably credible due to multiple factors.  First, the Board notes that the Veteran's private medical records clearly document that the Veteran has been diagnosed with a delusional disorder manifesting in documented psychotic delusions.  For example, a September 2007 private medical record shows that the Veteran was found to have ideas of reference, obsessions, paranoid delusions, persecutory delusions, visual hallucinations, and auditory hallucinations.  An October 2007 private medical report shows that the Veteran "meets criteria for delusional disorder due to long-standing delusions of being watched and followed."  The Veteran "does not have insight into the delusional process ...." A November 2007 private medical report shows notes that the Veteran "continues to present with psychotic delusions," some of which are discussed in detail; the Veteran stated that he was being tailed by white SUVs but "was not followed or strafed by planes of NFL all stars or pimps, prostitutes or bunnies."

Accordingly, the Board finds that the Veteran cannot be considered a reliable historian and, in turn, is not credible.  The Board notes that the Veteran made no mention of any traumatic in-service flight problems in any of his contentions supporting this claim until after the original May 2007 denial, nor was any suggestion of such events documented at any time prior to the original May 2007 denial.  The Veteran completed multiple PTSD stressor questionnaires in September 2006 and November 2006 and made no mention of the alleged in-service flight trauma in either of them.  As the alleged in-service flight trauma is the only somewhat specific claimed in-service stressor event in this case and has become the feature contention of the Veteran's claim for benefits following the original May 2007 denial, the Board finds it reasonable to assume that such an event would have been reported in the Veteran's first pair of completed stressor questionnaires.  Instead, the Veteran originally reported experiencing stress from having to follow instructions during service, and following the May 2007 denial he freshly introduced the contention that he was traumatized in service by feeling that his flights to California may be crashing.  It is the Board's determination that the shift in the Veteran's explanation of the manner of his alleged traumatic experience during his brief active duty military service reasonably supports a finding that the Veteran's revised stressor account is not reliably credible.

The Board again notes that the Veteran's service treatment records show no suggestion of any psychiatric distress or complaints during service nor of any psychiatric abnormality at separation from service.

In light of the Board's findings that the Veteran's statements lack credibility, they have no probative value.  The Board concludes that the Veteran's claimed in-service stressor may not be accepted as fact.  Even if the Veteran were to receive a diagnosis of PTSD, such a diagnosis could not be service-connected because no identified alleged in-service stressor event is adequately verified to have occurred.

Even were the Veteran to be diagnosed with PTSD, his claim must fail since there is no competent evidence that any PTSD could be related to a verified stressor; no identified stressor can be verified.  A diagnosis of PTSD based on an examination relying upon an unverified history would be inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any stressors shown to have occurred during his active duty service.

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Service treatment records do not indicate that the Veteran suffered from any type of psychiatric disorder while in service.  Even though the Veteran does currently suffer from acquired psychiatric disabilities, the Board finds that there is no credible competent evidence linking the Veteran's current psychiatric disabilities to his service or suggesting in-service symptoms potentially indicative of a psychiatric disability.  Furthermore, the Board finds that there is no credible competent evidence showing onset of a psychosis within one year of the Veteran's date of discharge.

The Board acknowledges that the Veteran's September 2006 stressor statement indicates that "being forced to do what I didn't want to" caused him to experience "Panic[] attacks.  The whole 33 days stress filled.  Vomitting, stomac[h], arm spasms, shakes."  To any extent that this account of symptoms may be considered indicative of some psychiatric pathology, the Veteran's account is found by the Board to be non-credible.  The service treatment records in this case appear to quite completely document the Veteran's medical problems during his brief period of active duty military service and they significantly contradict the Veteran's hindsight account introduced approximately 35 years after the fact.  The Veteran officially served on active duty service from October 18, 1971, to November 19, 1971.  Contemporaneous service treatment records show that almost immediately, on October 20, 1971, the Veteran was found that have an extensive scar around his right elbow with some limitation of full extension; the scar was severe and associated with a milk burn from his childhood.  It was determined at that time, on the third day of his active duty service, that he would be "Disqualified under Ch 2-9(2)(b)."  On October 26, it was confirmed by unanimous decision that the Veteran was disqualified from service; the Veteran indicated that he did not wish to continue with his service.  An October 27 "separation" medical examination report shows that the Veteran was found to be psychiatrically normal with no pertinent abnormalities noted.  Thus, the Board finds that the service treatment records show that the Veteran was nearly immediately determined to be physically disqualified from service following his arrival, was aware of his disqualification within days (at the latest), manifested no psychiatric abnormalities, and manifested no pertinent physical abnormalities (aside from the residuals of a childhood burn) at that time.  His testimony approximately 35 years later alleging 33 days of stress and panic attacks prompted by "being forced to do what I didn't want to" is persuasively contradicted by the contemporaneous evidence in the service treatment records.  Thus, the Board finds that the Veteran's testimony concerning in-service symptoms is not reliability credible and is outweighed by the probative contemporaneous service treatment records documenting the circumstances of his service.

The Veteran has not provided any other lay evidence concerning psychiatric symptoms in service with continuity to the present.  Further, again, the Veteran has been found to not be credible.  Moreover, the record reflects that it was more than 30 years from the date of discharge until the Veteran first sought treatment; the September 2007 private treatment report includes an "Initial Mental Health Evaluation" questionnaire showing the Veteran's response to a question about past treatment history with no clear indication of significantly remote past psychiatric treatment, and the Veteran has not otherwise provided any indication or documentation of any prior treatment proximate to service.  There is no supporting evidence of a continuity of pertinent symptomatology, and the Veteran's own discussion of his symptom history does not clearly assert a continuity of pertinent symptomatology from the time of his discharge consistently through the time of the more recent symptomatic episodes he has described in detail.  He has instead described various episodes of various behaviors including: sleepwalking and stabbing his wife in the hand in 1973-74 (at least more than one year following service), resigning from his job due to stress in 1982, and experiencing various episodes of feeling traumatized in the 2000s.  The January 2008 letter from the Veteran's social worker refers to the Veteran's account of "symptoms he has experienced since that time [of military service]," but does not include any language or indication that the symptoms described occurring subsequent to service were experienced consistently, continuously, or otherwise with continuity.  Not only do the Veteran's contentions not clearly articulate continuity of symptomatology following service (as opposed to instances of various symptoms at various times following service), but the Board again notes that the Veteran's contentions in this case are deemed to be not reliably credible and do not establish the occurrence of any past events in this case.

In conclusion, the preponderance of the evidence is against finding that any acquired psychiatric disability, including PTSD, is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


